Citation Nr: 0010895	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Whether new and material evidence has been submitted, and if 
so, whether the veteran is entitled to service connection for 
bilateral trench foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1964.

In September 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied the veteran's 
claim of entitlement to bilateral trench foot.  The veteran 
was informed of this decision and did not perfect an appeal.  
This matter is now before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the RO 
which denied reopening the veteran's claim based on bilateral 
trench foot on the ground that new and material evidence had 
not been submitted.

The veteran appeared for a personal hearing before the RO in 
January 1999.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral trench foot was last denied by the RO in 
September 1993; the veteran was notified of this decision, 
but did not perfect an appeal.

2.  Since the RO's September 1993 decision, new evidence 
bearing directly and substantially on the veteran's claim has 
been obtained which provides a current diagnosis of trench 
foot.

3.  There is no competent evidence which causally links the 
current trench foot diagnosis to the veteran's period of 
active service.



CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's September 1993 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for bilateral trench foot is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for bilateral trench foot is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records are negative for showing 
any diagnosis or treatment related to the veteran's feet 
during service.  DD Form 214 reflects that the veteran served 
2 months and 19 days overseas.  When he reported his medical 
history during examination at separation from service, the 
veteran opined that his health was "fair," and noted that 
he had "foot trouble" in service.  He answered "no" when 
reporting on whether he had treated himself for any illnesses 
other than minor colds.  On the July 1964 separation 
physical, the service examiner noted that the veteran's feet 
were "normal."  The service examiner elaborated that the 
separation physical revealed the "usual childhood 
diseases," and that the veteran had "no other present 
complaint."

The veteran filed a claim in March 1969 for "trench foot, 
severe - 1963."  He noted in his application that he was 
treated at a "dispensary" while stationed in Germany.  The 
RO requested the veteran's service medical records from the 
appropriate service department, and the service department 
replied in April 1969 that it had forwarded all "available 
requested records."

The veteran was afforded VA examination in April 1969.  He 
presented with complaints of a constant tingling sensation 
across the dorsal aspect of all his toes, and related that he 
had been seen on two occasions for treatment at a field 
hospital in Germany.  The VA physician found that the veteran 
displayed second degree pes planus, asymptomatic, when he 
stood barefooted with his weight on one foot.  Excessive 
sweating of the veteran's feet, palms, and especially axillae 
was noted.  The VA examiner opined that the veteran "tried 
to rationalize his excessive sweating in the axillae as a 
momentary thing and at the same time the excessive sweating 
in the feet he claims as a part of his trench foot 
condition."  The veteran's skin revealed no blemishes, 
blebs, excoriation, papules, or any other typed of lesion.  
No pitting edema was present, and there was no interference 
with tactile sensation and vibratory testing.  X-ray 
examination of the right foot was negative.  Diagnoses were 
obesity, chronic, marked, exogenous; and trench foot, 
bilateral, not found.

The RO issued a May 1969 decision which denied the veteran's 
claim, finding that a trench foot disorder was "not shown by 
the evidence of record," in that the service medical records 
and the 1969 VA examination were negative for showing 
evidence of trench foot either in service or after separation 
from service.  The veteran did not appeal that decision.

In March 1993, the veteran filed a request to reopen his 
claim of service connection for bilateral trench foot.  In 
the same month, the veteran submitted a statement alleging 
that a service medical record was missing from his file which 
reflected the treatment he received in a field hospital in 
Germany.  The RO contacted the National Personnel Records 
Center (NPRC), which in turn requested that the RO ask the 
veteran to identify, by name or number, the hospital where he 
was allegedly treated for trench foot.  The RO wrote the 
veteran in April 1993 and July 1993 and requested that he 
provide information regarding said hospital.

Additional medical records were obtained by the RO in July 
1993, including photocopies of the veteran's service medical 
records.  Also obtained were private medical records 
reflecting X-ray examination of the veteran's spine and 
shoulders in October 1990 and December 1991.  VA outpatient 
records were obtained reflecting treatment the veteran 
received between January 1993 and June 1993, primarily for 
musculoskeletal disorders.  Diagnoses pursuant to VA 
treatment included chronic neck pain, chronic bilateral 
shoulder pain, and chronic lower back pain.  A VA outpatient 
record reflects that pinprick testing in June 1963 showed a 
decreased sensation level in both feet.  None of the 
additional medical evidence indicates that the veteran 
presented with complaints related to a foot disorder or was 
treated for the same.  

The RO issued a September 1993 decision which denied 
reopening the veteran's claim based on bilateral trench foot.  
The RO held that the additional evidence was either 
duplicative of evidence already of record, or showed only 
medical treatment for current disorders unrelated to the 
veteran's military service.  Additionally, it was noted that 
the veteran failed to respond to the RO's request for 
information regarding the identify of the field hospital 
where he was allegedly treated for trench foot.  The veteran 
initiated an appeal of the RO's September 1993 decision, but 
the record reflects that he did not perfect the appeal by 
filing a substantive appeal (VA Form 9) after the RO provided 
him with a statement of the case.

In June 1995, the veteran again requested that his bilateral 
trench foot claim be reopened based on the evidence of 
record, as he had "submitted all the evidence I have in my 
possession."  In August 1995, the RO informed the veteran in 
writing that his request was denied as he had not submitted 
the required new and material evidence sufficient to reopen 
his claim.  In the same letter, the RO requested again that 
the veteran identify by any means the hospital in Germany 
where he allegedly received treatment for trench foot.

In June 1996, the veteran filed another request to reopen his 
bilateral trench foot claim.  VA outpatient records were 
obtained reflecting occasional treatment the veteran received 
in a podiatry clinic between December 1995 and April 1997.  
An April 1996 progress report showed that the veteran 
presented with pain in his toes, "[secondary] to trench foot 
[of] many years duration."  The pain was characterized as 
"paresthesia[] [and] aggravated [by] heat and cold extremes 
. . . but improved with topical [medication]."  Diagnosis 
was residuals of trench foot, to be treated with 
amitriptyline.  An alternative treatment of sympathectomy was 
suggested.  

A December 1996 outpatient progress report reflects that the 
veteran presented for follow-up treatment, complaining 
chiefly of trench foot.  He also complained of intermittent 
and non-radiating "pins and needles" through the toes.  The 
VA examiner noted that the veteran was taking medication and 
the symptoms were resolving.  Physical examination was 
positive for hair growth, nail changes, and bilateral distal 
hallux.  Diagnosis was onychomycosis.  A progress report 
dated in July 1996 showed that the veteran presented again 
for routine foot care, and that he had been seen for the same 
every five to six weeks.  Diagnosis was onychomyotic nails, 
and treatment was reduction of all the nails.

The RO issued a September 1997 decision which denied 
reopening the veteran's claim based on trench foot.  It was 
found that although VA records reflected occasional treatment 
for trench foot between December 1995 and April 1997, such 
treatment and diagnosis were too remote from service (more 
than 30 years) to establish that chronic trench foot had its 
onset during active duty.  Thus, the RO held that no new and 
material evidence had been submitted to warrant reopening his 
claim.  The veteran initiated an appeal of the September 1997 
decision.

The veteran perfected the appeal in July 1998.  In the 
submitted VA Form 9, the veteran contended that several of 
his fellow service-members suffered from trench foot while 
stationed in Germany.  He stated that he had suffered from 
trench foot since his service to the present, and had been 
treating the condition with over-the-counter medication.

At the January 1999 hearing, the veteran stated that he did 
not have any problems with his feet prior to service.  He 
testified that he was initially diagnosed with trench foot 
while participating in "Operation Make Lift" in Germany, 
during which he experienced tingling and pain in his toes.  
He stated that he presented for treatment of his feet at a 
field hospital and was diagnosed with trench foot.  He 
testified that he was told to soak his feet in hot water, and 
that he burned his feet when he followed those instructions.  
He testified that he was also treated with topical medication 
in service, and that he continued to experience symptoms of 
tingling and pain in his toes.  The veteran also stated at 
the hearing that VA had informed him that his service records 
may have been lost in a fire which occurred at the NPRC in 
1973.

The hearing officer obtained additional VA outpatient medical 
records reflecting treatment the veteran received between 
June 1997 and May 1999.  A progress report date in June 1997 
showed follow-up examination for "trench foot."  No open 
lesions were found, the veteran's nails were well trimmed, 
and his feet were positive for hair growth.  Diagnosis was 
trench foot.  A progress report dated in February 1998 noted 
that the veteran complained of "pain in his toes due to 
trench foot."  Diagnosis was "vascular damage to toes due 
to cold exposure (neuro pain)." On an examination report 
date in June 1998, the VA physician noted that the veteran 
was a non-combat veteran and exhibited idiosyncratic 
thinking.  The veteran told the examiner that he had trench 
foot and a post-traumatic stress disorder.  The examiner 
opined that the psychological testing was indicated because 
of exaggeration.  Diagnoses were schizoaffective disorder and 
a panic disorder.  Follow-up examination of the veteran's 
feet in April 1999 revealed no open lesions.  His nails were 
cared for and the neurovascular system appeared intact.  The 
VA physician's assessment was "normal exam."  Other 
progress reports noted that the veteran had presented for 
treatment of uncontrolled diabetes mellitus, uncontrolled 
hypertension, and eye disorders.  None of the VA medical 
records dated between June 1997 and May 1999 provide any 
etiological findings or opinions regarding the disorders of 
the veteran's feet.

In a supplemental statement of the case issued in September 
1999, the hearing officer noted that although the most recent 
VA outpatient reports showed diagnosis of trench foot, there 
remained no showing that the veteran's foot disorders were 
incurred in service or related in any manner thereto.  
Because the service medical records contained no evidence of 
an in-service foot disorder, and as the diagnoses of trench 
foot were so remote from service, the hearing officer 
continued the prior denial to reopen the veteran's claim.

New and Material Evidence Criteria and Analysis.  As noted 
above, the veteran's claim of entitlement to service 
connection for bilateral trench foot was denied in September 
1993.  The veteran was properly notified of that 
determination, and he did not perfect an appeal.  As such, 
the September 1993 decision became final pursuant to 
applicable VA law and regulations in effect on that date.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 (1993). 

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that the articulated basis for the RO's 
determination as to whether the veteran had submitted "new 
and material evidence" was based on whether the new evidence 
"would provide a reasonable possibility of changing the 
outcome."  This standard from Colvin v. Derwinski, 1 Vet. 
App. 1 Vet. App. 177 (1991) has since been overruled by the 
Court of Appeals for the Federal Circuit in Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced post-Hodge a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999), the Court further concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, if the evidence is not 
new, it is not necessary to go on and determine whether it is 
material, and thus any error arising from the application of 
the now invalid Colvin test of materiality would be harmless 
and a remand for readjudication consistent with Hodge would 
not be warranted.  

In Evans v. Brown, 6 Vet. App. 523 (1996), the Court stressed 
that the newly presented evidence need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for that last disallowance, i.e., whether the medical 
evidence supports an in-service diagnosis of bilateral trench 
foot, and whether medical evidence establishes a link between 
a current diagnosis and any medically demonstrated in-service 
disorder. 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The first task the Board must discharge under Elkins is to 
determine whether the claimant has submitted new and material 
evidence to reopen the claim.  In this context, the Board 
notes that the case law directs that the "evidence" to be 
considered is that which has been submitted to VA since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  See Evans, 6 Vet. App. at 529.  The May 1969 denial 
of the veteran's claim was based solely on review of service 
medical records and VA examination in April 1969.  
Thereafter, the claimant submitted additional medical 
evidence that was determined by the RO in September 1993 not 
to warrant any change in its prior decision.  The veteran did 
not perfect an appeal of that decision.  Thus, the September 
1993 decision constitutes the last final denial of the 
veteran's claim on any basis.  

In this case, the additional evidence presented includes 
diagnoses of a trench foot disorder.  The Board finds that 
the additional evidence is new in that it provides support 
for the claim for service connection for bilateral trench 
foot.  This material bears directly and substantially on the 
specific matter at issue.  Further, the evidence presented is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156.  Moreover, the veteran's testimony is sufficient to 
reopen his claim because it arguably contributes to a more 
complete picture of the circumstances surrounding the origin 
of the foot disorder.  See Hodge, 155 F.3d at 1363.  
Accordingly, the Board concludes that the additional evidence 
presented since the RO's September 1993 decision is new and 
material, and the claim for service connection for bilateral 
trench foot is reopened.

Well-Grounded Criteria and Analysis.  Pursuant to Elkins, now 
that the Board has decided to reopen the veteran's claim, it 
must further determine whether said claim is well grounded.  
A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) and see Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) (defining a well-grounded claim as one 
that is plausible; a claim that is meritorious on its own or 
capable of substantiation).  

A well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Board is not free to judge the weight or credibility of 
the evidence at the well-groundedness stage, except to the 
extent that it may determine certain evidence to be 
inherently incredible or beyond the competence of the 
witness.  See Justus, 3 Vet. App. at 513; King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the facts of this case, the Board holds that the 
veteran has not satisfied his initial burden of submitting a 
well-grounded claim for bilateral trench foot.  Although the 
Board notes that veteran has testified as to his belief that 
a current diagnosis of trench foot is related to an in-
service occurrence of trench foot, such lay testimony does 
not constitute competent evidence inasmuch as opinions 
regarding such matters require medical expertise.  See 
Espiritu, 2 Vet. App. at 494.  In the instant case, there are 
competent and current diagnoses of trench foot.  However, no 
competent evidence has been received which expressly links 
the current diagnosis of trench foot to the veteran's 
service.  Medical evidence is required to establish such a 
relationship, and the veteran's assertions regarding these 
matters are not sufficient to establish a well-grounded 
claim.  Id.

Similarly, the Board has considered the veteran's contention 
that he was diagnosed with trench foot by at least one 
physician during his military service.  In Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), the Court held that a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette, 8 Vet. App. at 77.  
Consequently, the veteran's account of what a doctor told him 
during service is not entitled to probative value in the 
instant case.  Thus, the Board finds that, while the veteran 
is competent to provide evidence as to the symptoms of an 
alleged in-service foot disorder, his own contentions that 
such symptoms resulted in a diagnosis of trench foot by a 
medical professional during service are not competent toward 
establishing the second prong of Caluza, i.e., medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury.  See Robinette, supra.

As they relate to the claim of service connection for 
bilateral trench foot, the additional medical records 
reflecting treatment at VA medical facilities simply reflect 
that the veteran presented with complaints related to trench 
foot and was treated for the same no earlier that 30 years 
after service.  Significantly, no medical evidence is of 
record which expressly links the current diagnosis of trench 
foot to the veteran's service.  While medical records added 
to the file since 1993 have been found to be sufficient to 
reopen the veteran's claim for bilateral trench foot, the 
Board finds that these records do not provide the specific 
evidence needed in order to establish a well-grounded claim.

The Board is aware that a VA medical progress report dated in 
April 1996 referred to the veteran's trench foot as having 
been manifest for "many years," and that a progress report 
dated in February 1998 related a current diagnosis of trench 
foot to "cold exposure."  Notably, this is the only 
evidence of record which alludes to the duration and/or 
etiology of the veteran's foot disorder.  However, the Board 
notes that the April 1996 and February 1998 medical records 
appear to be based upon recitation of lay history by the 
veteran, and therefore do not constitute competent medical 
evidence that the veteran's current trench foot condition is 
related to his service.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . and cannot enjoy the 
presumption of truthfulness accorded by [Justus, supra.]).  

Here, as noted, the pertinent medical statements dated in 
1996 and 1998 suggest that the veteran suffers from trench 
foot due to cold exposure many years previously.  However, no 
physician has related the diagnosis to any in-service injury 
or disorder.  Inasmuch as VA examiners provided statements 
that trench foot had been manifest for "many years," and 
that the trench foot condition was related to "cold 
exposure," it must be noted that those examiners' diagnoses 
and findings were made more than 30 years after the veteran's 
service.  Neither VA physician made a specific finding that 
"many years duration" dated all the way back to the 
veteran's service, or that the "cold exposure" occurred 
while the veteran was on active duty.  Therefore, the Board 
finds that said statements are simply too vague and 
inconclusive to establish a competent causal link between the 
current trench foot disorder and any in-service occurrence 
that would establish the instant claim as well grounded.  

Additional Matters.  The Board notes that the veteran has 
contended that VA had informed him that some, or all, of his 
service records were unavailable as they were destroyed by 
the fire which occurred at the NPRC in 1973.  The Board is 
aware that in such a situation it has a heightened duty to 
assist the veteran in developing his claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In the instant case, the evidence reflects that the RO 
pursued service records pertaining to the veteran through the 
appropriate service departments immediately after the veteran 
filed his original claim in March 1969.  In August 1969, the 
service department informed the RO that "all requested 
records [had been] forwarded."  There is simply no evidence 
in the veteran's claims file, beyond his own allegations, 
that his service records were destroyed in the 1973 fire.  
Inasmuch as the veteran's service records were obtained by 
the RO prior to 1973, and without indication from the service 
department that the veteran's records may have been lost, the 
Board is satisfied that the veteran's claims file contains 
all service records and pertinent evidence regarding his 
military service.  Thus, the Board finds that the duties and 
obligations set forth in Pruitt and O'Hare are not for 
application in this case.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
trench foot.

Service connection for bilateral trench foot is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


